                                        Case 4:20-cv-04869-KAW Document 61 Filed 09/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   AMERICAN RIVERS, et al.,
                                  11                 Plaintiffs,                          No. C 20-04636 WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   ANDREW R. WHEELER, et al.,                         ORDER RELATING CASE
                                  14                 Defendants.

                                  15

                                  16        On plaintiffs’ motion, and given the relevant parties’ statement of non-opposition, case

                                  17   no. C 20-04869 KAW, California v. Wheeler, is RELATED to the above captioned case. The

                                  18   undersigned understands that Arkansas, Louisiana, Mississippi, Missouri, Montana, Texas,

                                  19   West Virginia, and Wyoming have moved to intervene in both cases. These states need not re-

                                  20   notice their motion upon reassignment of case no. C 20-04869. To streamline events, both of

                                  21   the states’ motions shall be heard on OCTOBER 8 AT 8:00 A.M. The briefing schedules, already

                                  22   aligned, remain unchanged.

                                  23        IT IS SO ORDERED.

                                  24

                                  25   Dated: September 2, 2020.

                                  26
                                  27
                                                                                             WILLIAM ALSUP
                                  28                                                         UNITED STATES DISTRICT JUDGE
